Title: From Alexander Hamilton to Benjamin Lincoln, 12 November 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Sir
Treasury DepartmentNovember 12 1791

I have received your letter of the 4th Ultimo, inclosing a duplicate receipt, No 345, of the Bank of Massachusetts for a payment of twenty five thousand Dollars, made by you into that Bank.
With regard to the boatmen, I fully approve of your idea, upon the strength of what you suggest, that the service will not suffer by dismissing three of them during the winter season.
I am, Sir, with great consideration,   Your Most Obed Servt
Benjamin Lincoln, Esqr.Collector, Boston.
